Title: From James Madison to the Governor of Virginia, 25 May 1790
From: Madison, James
To: Governor of Virginia,Randolph, Beverley


Sir
New York May 25. 1790
Previous to the receipt of your favor on the subject of the arrears to the Virginia line, a proposition for remedying the abuses which have taken place, had been made and was under consideration. It has since passed the two Houses in the form which corresponds with the idea suggested by you. I take the liberty of inclosing a copy, though it has not yet been submitted to the President. As soon as it shall have had his sanction, it will be made known to you by the communications required from that source.
The President has lately been dangerously and almost desperately ill. It is with very peculiar pleasure that I am enabled by a favorable turn in his complaint, to acquaint you that he is now not only out of danger, but so far advanced in his recovery as to be able to ride out.
We had flattered ourselves that the project of assuming the State debts was laid aside, at least for the present Session. The measure was however revived upon us yesterday, and it is probable that some time will be again spent upon it. We hope this is the worst that is to be apprehended; but the zeal & perseverence as well as the number of its advocates, require that we should not be too sanguine in our calculations. I have the honor to be with the highest respect & esteem, your Excellency’s mo: Obedt. & hble servt.
Js. Madison Jr.
 
[Enclosure]
Congress of the United States,
Monday, the 24th. of May, 1790.

Resolved by the Senate and House of Representatives of the United States of America, in Congress assembled, that the President of the United States be requested to cause to be forthwith transmitted to the Executives of the States of Virginia and North Carolina, a complete list of the Officers, Non commissioned Officers and privates of the lines of those States respectively, who are entitled to receive Arrears of pay due for services in the years 1782 and 1783, annexing the particular sum that is due to each Individual, with a request to the Executives of the said States, to make known to the claimants in the most effectual manner, that the said Arrears are ready to be discharged on proper Application.
That the President of the United States be requested to cause the Secretary of the Treasury, to take the necessary Steps for paying (within the said States respectively) the Money appropriated by Congress on the twenty ninth day of September 1789, for the discharging the arrears of pay due to the troops of the lines of the said States respectively.
That the Secretary of the Treasury, in cases where the payment has not been made to the Original claimant in person, or to his Representative, be directed to take Order for making the payment to the Original claimant, or to such person or persons only as shall produce a power of Attorney, duly attested by two Justices of the peace of the County in which such person or persons reside, authorizing him or them to receive a certain Specified Sum, except where Certificates or Warrants have been issued under Authority of the United States for any of the said Arrears of pay, and the same shall be produced by the claimant or claimants.
(A Copy,)    John Beckley, Clerk. H: Reps.
